DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 7-9 are pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewit et al. (US 2014/0262011), hereinafter Lewit, in view of Murata et al., “Three-dimensional reconstruction of resin flow using capacitance sensor data assimilation during a liquid composite molding process: a numerical study,” Composites: Part A, 73 (2015), p. 1-10, hereinafter Murata (NPL). 
Regarding claims 1-2 and 9, Lewit discloses a resin impregnation system including: 
(a) jigs (the individual protrusions making up EITHER the wetting die 130 OR wetting brush body 141 as in Figs. 3b-3c – compare to Applicant’s Figs. 3, 6-7 at repeating element 109, where each of the individual protrusions is where there is a “jig” as shown more particularly in Figs. 6b-6c for each “jig”), each of the jigs being formed into an inner shape of a protrusion of a stringer made of a resin-impregnated fiber (par. 0078, Fig. 3c), each of the jigs comprising outer surfaces comprising a facing surface that is to face an inner surface of the protrusion (Figs. 3b-3c, 4c, 6b-6c); wherein the outer surfaces of each of the jigs are approximately identical to the inner surface of the protrusion (as is illustrated in the drawings); and the jigs are disposed so that a longitudinal direction of each of the jigs intersects a flow direction of the resin (as shown in the drawings above, the resin flows downward and intersects the longitudinal direction of the jigs); and 
(b) resin impregnation sensors schematically are discussed (par. 0089, Fig. 8) in one or more locations as to measure the flow rate of the resin as it is being wetted along its longitudinal axis using resin conduction means (103) to different types of pumping mechanisms as to distribute the resin to be impregnated (par. 0089), but these do not match the resin impregnation sensors as in the claim as outlined below.  
Specifically, Lewit does not disclose that the resin impregnation sensors are disposed on a facing surface of a corresponding one of the molding jigs, configured to detect at least an electrostatic capacity value indicating whether the fiber base material is impregnated or not, or that each of the resin impregnation sensors includes a positive electrode and a negative electrode which extend along the longitudinal direction of the corresponding one of the jigs, being disposed in parallel, as required in claim 1, or also, the corresponding limitations of claim 2. 
However, Murata discloses a sensor system suitable for use in a composite molding system where Murata discloses incorporating positive and negative electrodes as to measure the electrostatic capacity values between a pair of parallel electrodes (Murata, Fig. 1, p. 2 “Flow reconstruction method” and section 2.1.1-2.1.2) as to determine whether or not the fiber base material is impregnated with resin (Murata, Figs. 2-3, p. 5, at section 3.1.1; Figs. 5-6 showing the resin flow front which shows the location at which the fiber is impregnated with resin or not). 
Murata further discloses that the electrodes can first be placed onto a flexible substrate (reading on the claimed “mold release members” for each electrode as in claims 2 and meeting claim 9, which would dispose the mold release member (or flexible substrate) on an opposite side to the facing surface of each of the sensors/electrodes (Murata, Fig. 1, at 2 and 2:1.1).
Lewit discloses a “base” device including a molding jig for molding a composite material having a resin impregnation monitoring the flow of resin through the structure as it is produced. Murata discloses an improvement to that of Lewit similar to the claimed invention, in that it includes a sensor that can be placed directly into a molding apparatus onto a molding surface and offers detailed “resin flow” information (Murata, Figs. 5-6 and 10-11) that can be modeled from the acquired data using known data analysis techniques (as shown generally in Murata, pp. 2-4) as to show both an estimated and a true flow front distribution of resin at a given time and finding areas of low permeability and high permeability (Murata, Figs. 5-7 and 10-11). Accordingly, in order to likewise model the data as shown in Murata, it would have been obvious to one of ordinary skill in the art to have substituted the resin impregnation sensor of Murata including the electrodes in the arrangement as required for the resin impregnation flow sensor arrangement as shown in Lewit above, as is required in the claims. 
Regarding claim 7, Lewit/Murata discloses the subject matter of claim 1, and further discloses a controller configured to derive an impregnation ratio of the resin based on the electrostatic capacity value (see Murata, Figs. 5-6) as is required in the claim.
Regarding claim 8, Lewit/Murata discloses the subject matter of claim 1. This claim narrows the scope to include only a pair of a positive and a negative electrode. The combination as discussed above does not explicitly describe using only one pair of electrodes. 
However, Murata does discuss (p. 2, in 2.1.1) that capacitance is measured by a pair of planar electrodes (as shown in Fig. 1), and as such, this pair would correspond to a “sensor” as mapped to the claimed invention. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated a single set of electrodes per “sensor” as required in the claim to “consist of” a pair of electrodes as claimed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742